DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS art Cai (W0 2018/045659. Examiner will map to equivalent US 10,121,416 B1) in view of Yang et al. (CN 104898887 A, hereinafter, Yang.  Examiner will map to equivalent US 2017/0147121 A1).
Regarding claim 1, Cai teaches a pixel circuit (Title, fig.  3, pixel driver circuit), comprising a data writing circuit (Fig. 3, a second TFT T2), a driving circuit (Fig. 3 and 5, a first TFT T1 is a driving TFT), and a compensation circuit (fig. 3, capacitors C1 and C2), 
wherein the driving circuit comprises a control terminal (Fig. 3,  Node A is control terminal), a first terminal (Fig. 3, Vdd node connected to TFT T1) and a second terminal (Fig. 3, node b of TFT T1), and the driving circuit is configured to control a driving current, which flows through the first terminal and the second terminal and is used to drive a light emitting element to emit light ([0028], the driving TFT T1 controls driving current to drive through an OLED to emit light); 
the data writing circuit is connected with the control terminal of the driving circuit, and is configured to write a data signal to the control terminal of the driving circuit in response to a scan signal (the second TFT T2 is connected with node b of the first driving TFT T1 and writes a Vdata signal to node a of the driving TFT T1); and 
the compensation circuit is connected with the control terminal of the driving circuit, the first terminal of the driving circuit, the second terminal of the driving circuit and a first voltage terminal (fig. 3, compensation circuit comprises capacitor C1 and C2. Capacitor C1 is connected to node a which is the control terminal of TFT T1, the Vdd node, and node b), and the compensation circuit is configured to store the data signal written by the data writing circuit (Figs. 3 and 5, first capacitor C1 stores data written by TFT T1. Fig. 5, See voltage at node Va during phase S3), to compensate the driving circuit, and to adjust, by coupling, a voltage of the second terminal of the driving circuit (Figs. 3-5, threshold voltage compensating phase S3); and,
Response to Office Action dated January 12, 2022 the compensation circuit comprises a first compensation sub-circuit and a second compensation sub-circuit (fig. 3, compensation circuit comprises capacitor C1 and C2), the first compensation sub-circuit comprises a first storage capacitor (Fig. 3, see capacitor C1), the second compensation sub-circuit comprises a second storage capacitor (Fig. 3, see capacitor C2), and the driving current is related to a capacitance value of the first storage capacitor and a capacitance value of the second storage capacitor (Fig. 3, simple node analysis, particularly at node b shows  IOLED= IT3 = IT1 + C1dV/dt + C2dV/dt.  Also note compensation circuit shown by Cai in figure 2 is identical to compensation circuit shown by current invention figure 4 therefore will operate identically),
wherein a value of the driving current IOLED is equal to 1/2*K*((Vdata- Vref)C2/(C1+C2))2, where K is a constant value, Vdata indicates the data signal, Vref indicates a reference voltage, C1 indicates the capacitance value of the first storage capacitor, and C2 indicates the capacitance value of the second storage capacitor (figure 3 circuit is identical to that shown in applicant figure 5 except for the transistor T4 which is used as a reset transistor. This means transistor T4  is off when the OLED is driven. As a result, when not in reset mode, transistor T4 operates as an open circuit during OLED driving mode making the circuit of Cai figure 3 absolutely identical to that of applicant figure 5.  Cai’s structure is identical to that claimed and is therefore capable of performing the same function.  One skilled in the art performing standard Kirchhoff current law circuit analysis on node b of Cai figure 3 will arrive at the exact same OLED current formula which applicant claims here.  Furthermore, claim 1 is a claim to a circuit or an apparatus.  Only limitations defining or introducing structures of the apparatus carry patentable weight).
Cai is not relied upon for teaching the limitations disclosing a pixel circuit further comprising a reset circuit wherein the data writing circuit and the reset circuit are configured to be turned on during a whole data writing phase.
In an analogous art, Yang teaches a pixel circuit (Figs. 2 and 4) comprising a data writing circuit (Figs. 2 and 4, data writing module 01),  a reset circuit (Figs. 2 and 4, reset control module 03), wherein the reset circuit is connected with a reset voltage terminal (Figs. 2 and 4, second reference signal terminal Vint) and a first terminal of a light emitting element (Figs. 2 and 4, Reset control module 03 is connected with a first terminal of an OLED), and the reset circuit is configured to apply a reset voltage to the first terminal of the light emitting element in response to a reset signal (Figs. 2-4, [0053], reset control signal terminal Scan1); and the reset signal is synchronized with a scan signal (Fig. 3, Scan signals Scan1 and Scan2 are synchronized);
the reset circuit comprises a fourth transistor (Figs. 2 and 4, reset control module 03 comprises switching transistor T3); 
a gate electrode of the fourth transistor is configured to be connected with a scan line to receive the scan signal which functions as the reset signal (Figs. 2-4, [0039, 0053], output a reset control signal to the reset control signal terminal Scan1 which is connected with gate of T3), a first electrode of the fourth transistor is configured to be connected with the reset voltage terminal to receive the reset voltage (Fig. 4, second reference signal terminal Vint), and a second electrode of the fourth transistor is configured to be connected with the first terminal of the light emitting element (Fig. 4, second electrode of T3 is connected with a first terminal of organic light-emitting element 21); and 
wherein the data writing circuit and the reset circuit are configured to be turned on during a whole data writing phase([0070], “…in FIG. 4, the driving transistor DT0 and all the switching transistors (T1, T2, T3, T4, and T5) are a P-type transistor each, the P-type transistor is in a turned-on state when its gate level is a low level and is in a turned-off state when its gate level is a high level, a corresponding input timing sequence diagram is as shown in FIG. 3.” Fig. 3 shows Scan1 and Scan2, which turn on the reset control module 03 and data reset module 01, respectively, are in the low level or turned on state during periods T1 and T2.  Fig. 3 also shows the data signal at the Data writing terminal is in a high state during the T1 and T2 periods as well).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Cai with Yang to provide a reset control module as it provides a reset control signal to an OLED as the reset control module will remove any residual charge on the OLED. 
Regarding claim 2, Cai teaches the pixel circuit, wherein the first compensation sub-circuit is connected with the control terminal of the driving circuit and the second terminal of the driving circuit (Fig. 3, capacitor C1 is connected to control terminal of TFT T1 at node a and second terminal node b of TFT T1), and the first compensation sub-circuit is configured to store the data signal written by the data writing circuit and to compensate the driving circuit (Fig. 3, capacitor C1 stores data signal VData written by transistor T2  and compensates driving TFT T1); and 
the second compensation sub-circuit is connected with the first voltage terminal (Fig. 3, capacitor C2 is connected to Vdd terminal), the first terminal of the driving circuit and the second terminal of the driving circuit (Fig. 3, capacitor C2 is connected to VDD terminal and node b of driving TFT T1), and the second compensation sub-circuit is configured to adjust, by coupling, the voltage of the second terminal of the driving circuit according to a voltage variation value at the control terminal of the driving circuit (Col. 6, lines 55-65, the second capacitor C2 is to regulate the influence on the source voltage of the first TFT T1 (i.e., the driving TFT) by the data signal voltage VData).
Regarding claim 3, Cai teaches the first compensation sub-circuit is further configured to adjust, by coupling, a voltage of the control terminal of the driving circuit according to a voltage variation value at the second terminal of the driving circuit (Figs. 3-5, capacitor C1 performs as disclosed by the claim limitations).
Regarding claims 4 and 20, Cai teaches a first electrode of the first storage capacitor is connected with the control terminal of the driving circuit, and a second electrode of the first storage capacitor is connected with the second terminal of the driving circuit (Fig. 3, a first electrode of C1 is connected with the control terminal of driving TFT T1 at node A and a second terminal of the first storage capacitor is connected with the second terminal of TFT T1 at node b).
Regarding claim 5, Cai teaches a first electrode of the second storage capacitor is connected with the first voltage terminal and the first terminal of the driving circuit (Fig. 3, a first electrode of capacitor C2 is connected to Vdd and a first terminal of driving TFT T1), and a second electrode of the second storage capacitor is connected with the second terminal of the driving circuit (Fig. 3, a second electrode of capacitor C2 is connected to the second terminal of driving TFT T1 at node b). 
Regarding claim 8, Cai teaches wherein the driving circuit comprises a first transistor (Figs. 3, driving TFT T1); 
a gate electrode of the first transistor functions as the control terminal of the driving circuit, a first electrode of the first transistor functions as the first terminal of the driving circuit and is configured to be connected with the first voltage terminal to receive a first voltage, and a second electrode of the first transistor functions as the second terminal of the driving circuit (Fig. 3 driving TFT T1 is connected with Vdd at a first terminal electrode, and second terminal electrode of TFT T1 functions as described).
Regarding claim 9, Cai teaches the pixel circuit wherein the data writing circuit comprises a second transistor (Fig. 3, TFT T2 connected to VData); 
a gate electrode of the second transistor is configured to be connected with a scan line to receive the scan signal, a first electrode of the second transistor is configured to be connected with a data line to receive the data signal, and the second electrode of the second transistor is configured to be connected with the control terminal of the driving circuit (Fig. 3, the scan signal Vsel is used to turn on and off the second TFT T2.  A first electrode of T2 is connected with VData and a second electrode of T2 is connected with the gate terminal of driving TFT T1 at node a).
Regarding claim 13, Cai teaches a display panel comprising a plurality of pixel units arranged in an array, wherein the at one of the plurality of pixel units comprises the pixel circuit (Col. 1, line 14, invention is directed towards a pixel circuit within an organic light emitting diode (OLED) display.  Displays comprise a plurality of pixel units arranged in an array).
Regarding claim 14, Cai teaches the display panel according to claim 13, further comprising a plurality of scan lines, wherein a scan line of the plurality of scan lines is correspondingly connected with data writing circuits of pixel circuits in a row of pixel units to provide the scan signal (Col. 1, line 14, invention is directed towards a pixel circuit within an organic light emitting diode (OLED) display. Fig. 3, the second TFT having a gate connected to a scan signal voltage, the source connected to a data signal voltage.  Displays comprise a plurality of scan lines connected with data writing circuits).
Regarding claim 15, Cai is not relied upon for teaching the claim limitations. 
Yang teaches wherein in a case where the pixel circuit comprises a reset circuit (Figs. 2 and 4, reset control module 03), the scan line of the plurality of scan lines is further correspondingly connected with reset circuits of the pixel circuits in the row of pixel units to provide the scan signal, and the scan signal functions as the reset signal (Fig. 2, Scan1 is connected with reset control modules within the pixel circuit. Scan1. [0039, 0053], output a reset control signal to the reset control signal terminal Scan1).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Cai with Yang to provide a reset control module as it provides a reset control signal to an OLED as the reset control module will remove any residual charge on the OLED. 
Regarding claims 16 and 17, Cai teaches a driving method of the pixel circuit according to claim 1 comprising a compensation phase (Figs. 4-5, threshold voltage compensation phase S3) and a data writing phase ((Figs. 4-5, also the threshold voltage compensation phase S3. Examiner notes the claim does not require the two phases be different or distinct), 
wherein during the compensation phase, the scan signal is inputted (Figs. 4-5, the scan signal voltage Vsel is high level during S3), the data writing circuit and the driving circuit are turned on (VData is a display data signal high level Vdata), and the compensation circuit compensates the driving circuit (threshold voltage compensation phase S3); and 
during the data writing phase, the scan signal and the data signal are inputted (Figs. 4-5, the scan signal voltage Vsel is high level during S3. VData is a display data signal high level Vdata), the data writing circuit is turned on (second TFT T2 is ON as Vsel is High during S3), the data writing circuit writes the data signal to the first compensation sub-circuit of the compensation circuit (Fig. 5, Vdata is high and voltage at node Va charges capacitor C1 to Vdata), and the second compensation sub-circuit of the compensation circuit adjusts, by coupling, the voltage of the second terminal of the driving circuit according to a voltage variation value at the control terminal of the driving circuit (Fig. 3, capacitor C2 couples the voltage of the second terminal or node b to a voltage variation value at the gate of driving TFT T1).

Claims 6, 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS art Cai (US 10,121,416 B1) in view of Yang et al. (CN 104898887 A,  hereinafter, Yang.  Examiner will map to equivalent US 2017/0147121 A1), as applied to claim 1 above, and further In view of Wu et al. (US 2015/0220201 A1).
Regarding claim 6, Cai teaches the pixel circuit according to claim 19, further comprising a light emission control circuit (Fig. 3, third TFT T3 functions as a light emission control circuit), 
wherein the light emission control circuit is connected with the second terminal of the driving circuit (Fig. 3, TFT T3 is connected with node b or second terminal of driving TFT T1)  and the first terminal of the light emitting element (Col. 6, lines 11-15, TFT T3 is connected to the first terminal of the OLED), and the light emission control circuit is configured to apply the driving current to the light emitting element in response to a light emission control signal (Abstract, through adding a third TFT (T3) and introducing control signal voltage (Vc) to control the third TFT (T3) to prevent, or control, current from flowing through the OLED).
While Cai’s TFT T3 reads on the light emission control circuit as currently claimed, examiner further includes and prefers Wu who explicitly teaches a light emission control circuit (Figs. 3 and 5, a light-emission controlling unit 104). 
 Wu teaches the pixel circuit further comprising a light emission control circuit (Figs. 3 and 5, a light-emission controlling unit 104), 
wherein the light emission control circuit is connected with the second terminal of the driving circuit and the first terminal of the light emitting element, and the light emission control circuit is configured to apply the driving current to the light emitting element in response to a light emission control signal (Figs. 3 and 5, a light-emission controlling unit 104 is connected to the second terminal of the unit 101 and a first terminal of the light-emitting unit 103. [0028] The light-emitting unit 103 is coupled with the light-emission controlling unit 104 so as to emit light under the control of the light-emission controlling unit 104).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Cai and Yang with Wu such that Cai’s TFT T3 is implemented as or substituted with Wu’s light emission controlling unit, such as TFT T5, as this amounts to simple substitution of one known element for another to obtain predictable results. See MPEP 2143.  In the present case, Wu’s light emission controlling unit is a well-known element commonly used in pixel circuits for the purpose of controlling a light-emitting OLED unit to emit light at a display stage (Wu, [0028]). 
Regarding claim 10, Cai teaches the light emission control circuit comprises a third transistor (Fig. 3, TFT T3 functions as the light-emission control circuit); 
a gate electrode of the third transistor is configured to be connected with a light emission control line to receive the light emission control signal (Fig. 3, Abstract, gate electrode of the third TFT (T3) is connected to control signal voltage Vc), a first electrode of the third transistor is configured to be connected with the second terminal of the driving circuit (Fig. 3, first electrode of TFT T3 is connected with the second terminal or node b of driving TFT T1), and a second electrode of the third transistor is configured to be connected with the first terminal of the light emitting element (Fig. 3, second electrode of TFT T3 is connected with the first terminal of the OLED)
While Cai’s TFT T3 reads on the light emission control circuit as currently claimed, examiner further includes and prefers Wu who explicitly teaches a light emission control circuit (Figs. 3 and 5, a light-emission controlling unit 104).
Wu teaches the light emission control circuit comprises a third transistor ([0038], The light-emission controlling unit 104 comprises a fifth TFT T5); 
a gate electrode of the third transistor is configured to be connected with a light emission control line to receive the light emission control signal, a first electrode of the third transistor is configured to be connected with the second terminal of the driving circuit, and a second electrode of the third transistor is configured to be connected with the first terminal of the light emitting element (Figs. 3 and 5, light-emission controlling unit 104 comprises a fifth TFT T5 is connected as described wherein one terminal is connected with a light emitting unit 103, another terminal is connected with the second terminal of driver amplifying unit 101, and the gate electrode of TFT T5 is connected with a light emission control signal CR1).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Cai with Wu such that Cai’s TFT T3 is implemented as or substituted with Wu’s light emission controlling unit, such as TFT T5, as this amounts to simple substitution of one known element for another to obtain predictable results. See MPEP 2143.  In the present case, Wu’s light emission controlling unit is a well-known element commonly used in pixel circuits for the purpose of controlling a light-emitting OLED unit to emit light at a display stage (Wu, [0028]). 
Regarding claim 18, Cai teaches the driving method of the pixel circuit wherein the light emitting element comprises a first terminal and a second terminal the first terminal of the light emitting element is configured to receive the driving current (Fig. 3, OLED receives driving current at a first anode terminal connected to T3), and the second terminal of the light emitting element is connected with a second voltage terminal (Fig. 3, second terminal or cathode of OLED is connected with a ground voltage terminal): 
the pixel circuit further comprises a light emission control circuit (Fig. 3, third TFT T3 functions as a light emission control circuit), the light emission control circuit is connected with the second terminal of the driving circuit (Fig. 3, TFT T3 is connected with node b or second terminal of driving TFT T1) and the first terminal of the light emitting element (Col. 6, lines 11-15, TFT T3 is connected to the first terminal of the OLED) and the light emission control circuit is configured to apply the driving current to the light emitting element in response to a light emission control signal (Abstract, through adding a third TFT (T3) and introducing control signal voltage (Vc) to control the third TFT (T3) to prevent, or control, current from flowing through the OLED); and 	
the driving method further comprises a light emission phase (figs. 4-5 & 9, light-emitting phase S4), 
during the light emission phase, a light emission control signal is inputted, the light emission control circuit and the driving circuit are turned on (Figs. 5 & 9, in phase S4 Vc is high thereby TFT T3 is turned on, and voltage at node Va is high meaning driving TFT T1 is turned on), the first compensation sub-circuit adjusts, by coupling, the voltage of the control terminal of the driving circuit according to a voltage variation value at the second terminal of the driving circuit (Fig. 5, capacitor C1 performs as described), and the light emission control circuit applies the driving current to the light emitting element to cause the light emitting element to emit light (Figs. 3, 5, and 9, Col. 4, lines 25-32,  during light-emitting phase S4 the third TFT is turned on which causes the OLED to emit light wherein current flows through the OLED according to the driving current).
	While Cai’s TFT T3 reads on the light emission control circuit as currently claimed, examiner further includes and prefers Wu who explicitly teaches a light emission control circuit (Figs. 3 and 5, a light-emission controlling unit 104). 
Wu further teaches many of the other claim 18 limitations, such as the driving method of the pixel circuit wherein the light emitting element (Figs. 1, 3 & 5, light-emitting unit 103) comprises a first terminal (Figs. 1, 3 & 5, terminal connected to light-emission controlling unit 104) and a second terminal (Figs. 1, 3 & 5, terminal connected to Vss) the first terminal of the light emitting element is configured to receive the driving current (Figs. 1, 3 & 5, [0003], first terminal of light emitting unit 103 receives a driving current for lighting an OLED), and the second terminal of the light emitting element is connected with a second voltage terminal (Figs. 1, 3 & 5, second terminal of 104 or cathode of OLED is connected to Vss voltage terminal): 
the pixel circuit further comprises a light emission control circuit (Figs. 1, 3 & 5, light-emission controlling unit 104), the light emission control circuit is connected with the second terminal of the driving circuit (light-emission controlling unit 104 is connected with second terminal of driver amplifying unit 101) and the first terminal of the light emitting element and the light emission control circuit is configured to apply the driving current to the light emitting element in response to a light emission control signal (Figs. 3 and 5, a light-emission controlling unit 104 is connected to the second terminal of the unit 101 and a first terminal of the light-emitting unit 103. [0028] The light-emitting unit 103 is coupled with the light-emission controlling unit 104 so as to emit light under the control of the light-emission controlling unit 104); and 	
the driving method further comprises a light emission phase (figs. 4-5 & 9, light-emitting phase S4), 
during the light emission phase, a light emission control signal is inputted (Fig. 5, [0050], CR1 input control signal), the light emission control circuit is turned on (Fig. 6, [0061],  (5) A display stage wherein TFT T5 is on due to CR1 input signal being at a high level), and the light emission control circuit applies the driving current to the light emitting element to cause the light emitting element to emit light (Figs. 5-6, [0050] CR1 Is a control signal for the current-level of the pixel circuit.  [0036, 0061], when CR1 is at a high level, The light-emission controlling unit 104, comprising a fifth TFT T5, applies a driving current to the light emitting unit 103 or OLED to control the light-emitting unit 103 to emit light at a display stage).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Cai with Wu such that Cai’s TFT T3 is implemented as or substituted with Wu’s light emission controlling unit, such as TFT T5, as this amounts to simple substitution of one known element for another to obtain predictable results. See MPEP 2143.  In the present case, Wu’s light emission controlling unit is a well-known element commonly used in pixel circuits for the purpose of controlling a light-emitting OLED unit to emit light at a display stage (Wu, [0028]). 
	Regarding claim 19, Cai teaches the light emitting element comprises a first terminal and a second terminal the first terminal of the light emitting element is configured to receive the driving current (Fig. 3, OLED receives driving current at a first anode terminal connected to T3), and the second terminal of the light emitting element is connected with a second voltage terminal (Fig. 3, second terminal or cathode of OLED is connected with a ground voltage terminal).
Wu also teaches the other claim 19 limitations wherein the light emitting element (Figs. 1, 3 & 5, light-emitting unit 103) comprises a first terminal (Figs. 1, 3 & 5, terminal connected to light-emission controlling unit 104) and a second terminal (Figs. 1, 3 & 5, terminal connected to Vss) the first terminal of the light emitting element is configured to receive the driving current (Figs. 1, 3 & 5, [0003], first terminal of light emitting unit 103 receives a driving current for lighting an OLED), and the second terminal of the light emitting element is connected with a second voltage terminal (Figs. 1, 3 & 5, second terminal of 104 or cathode of OLED is connected to Vss voltage terminal).

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of primary reference Cai with secondary reference Yang to include Yang’s reset circuit would require adding both transistors T2 and T3 of the reset module 03 .
This is unpersuasive. One skilled in the art could realize only one of Yang’s transistors T2 or T3 can be used to modify the circuit of Cai.  However, assuming arguendo that Cai’s circuit is modified by Yang to include both transistors T2 and T3, the resulting circuit still meets the independent claim limitations regarding the reset circuit as currently presented.
	Applicants remaining arguments are directed towards the amended subject matter.  As detailed above, the combination of Cai and Yang disclose the newly amended claim limitations.    

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622